DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) Status
Claims 1-20 are currently being examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0297470 A1) in view of Lee et al. (“Lee”, US 2019/0178669 A1) and Kim et al. (“Kim2”, US 2018/0170348 A1). 	1) Regarding claim 1, Kim discloses an apparatus (Fig. 8: lamp 800) for indicating an expected speed of a vehicle (Figs. 7-23: vehicle 1), the apparatus comprising: 	an information provider (¶0421; Fig. 7: object detection device 370 in combination with sensing unit 120, navigation system 770 and driving manipulation device/apparatus 500) configured to provide vehicle driving information (¶0290-293) and deceleration event information (¶029; ¶0317; ¶0319 with regard to the violation of a traffic law by the vehicle 100) required to determine the expected speed of the vehicle at a deceleration event point while the vehicle travels (Kim discloses, in ¶0326; ¶0337, that the violation of traffic is based on probability. Notice Kim discloses, in ¶0298, that speed limit information corresponds to violation of traffic. Kim discloses, in ¶0306, that the current speed of the vehicle is analyzed with respect to the speed limit. Fig. 14 illustrates displayed information concerning a detected speed limit provided on a speed limit plate that is detected, and subsequently displaying a corresponding state indicator with speed limit plate information and also displaying a corresponding current speed of travel of the vehicle 100 to indicate a possible speed violation of the speed limit, see ¶0446-450 hence the system estimates that the current speed present a speeding violation);  	a controller (Fig. 8: controller 860) configured to:  		detect a deceleration event on a travel path based on the vehicle driving information and the deceleration event information (¶0446 with regard to the detected speed limit plate); and  		determine the expected speed of the vehicle at the detected deceleration event point (addressed above the current speed of the vehicle as it approaches the speed limit plate. Notice Fig. 14b illustrates an indication of braking, hence the expected speed upon arrival is a speed limit over the speed limit); and  	a display unit (Fig. 7: display unit 251) configured to:  		receive a signal indicating the expected speed of the vehicle at the deceleration event point and the deceleration event information from the controller (¶0282). 	As per the limitation the display unit displays the received expected speed of the vehicle in a predetermined form of an augmented reality (AR) image. 	Kim discloses, in ¶0568-569, that the system may provide the content as a virtual presentation. 	Lee discloses, in ¶0051; ¶0060, the concept of using augmented reality to display content to a driver. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using augmented reality to display content to a driver as taught by Lee, into the system as taught by Kim, with the motivation to enhance the content displaying features of the system. 	As per the limitation the display unit displays a position of the deceleration event on an information display screen. 	Kim discloses, in ¶0020, the concept of determining a position of a state indicator, but does explicitly disclose that the location of the detected state indicator is presented in the displayed content. 	Kim2 discloses, ¶0146-151-156; ¶0219-0225 with reference to Figs. 5-8; also see Figs. 9-15, the concept of displaying road modeling information that include the location speed information displayed at the location of speed violation monitoring. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of displaying road modeling information that include the location speed information displayed at the location of speed violation monitoring as taught by Kim2, into the system as taught by Kim and Lee, with the motivation to enhance the speed limit violation prevention features of the system. 	2) Regarding claim 2, Kim, Lee and Kim2 teach wherein the information provider further comprises: 	a driving information detector configured to detect and provide the vehicle driving information (Kim: Fig. 7: sensing unit 120 in combination with the driving manipulation apparatus 500); and a navigation device configured to provide the deceleration event information of a forward side of the vehicle on the travel path (Kim: ¶0421; Fig. 7: navigation system 770). 	3) Regarding claim 3, Kim, Lee and Kim2 teach wherein:  	the vehicle driving information comprises vehicle speed, and vehicle acceleration and deceleration (Kim: ¶0076), and the deceleration event information comprises a position of the deceleration event (Kim2: ¶0225-226; Fig. 8), a prescribed speed limit (Kim: Fig. 14; Kim2: Fig. 8), and a remaining distance to the deceleration event from a current position of the vehicle (Kim2: ¶0150-151; ¶0225-227; Fig. 8). 	4) Regarding claim 4, Kim, Lee and Kim2 teach wherein the controller is configured to:  	determine the expected speed of the vehicle at the deceleration event point using information on a real-time vehicle speed and vehicle acceleration and deceleration, and the remaining distance information while the vehicle travels towards the deceleration event after the deceleration event is detected (Kim: ¶0445-450; Fig. 14; also see Kim2: ¶0221-226; Fig. 8, both involving the current vehicle speed being analyzed). 	5) Regarding claim 6, Kim, Lee and Kim2 teach wherein the display unit further comprises:  	a camera (Kim: Fig. 2: camera 310) configured to capture an image of a forward view of the vehicle (Kim: ¶0135-138);  	a display controller (Kim: Fig. 8: controller 860) configured to display the expected speed of the vehicle in a form of the augmented reality (AR) image (Kim: ¶0282-289); and  	a projector (Kim: ¶0281; Fig. 8: lamp module 850) configured to display the AR image indicating the position of the deceleration event and the expected speed of the vehicle on the information display screen using information on the image of the forward side of the vehicle according to a command signal of the display controller (Kim: ¶0568-569; Lee: ¶0051; ¶0060). 	 	6) Regarding claim 7, Kim, Lee and Kim2 teach wherein the display controller is configured to:  	identify the deceleration event from the image of the forward view of the vehicle (Kim disclose, in ¶0138; ¶0158, that objects are detected by camera. ¶0129 discloses that traffic sign plates are included in the types of objects detected. Thus, it would have been obvious to a person of ordinary skill in the art to use the camera to detect the speed limit plate detected in the disclosure in ¶0446, with the motivation to enhance the object detection features of the system); 	determine the position of the deceleration event (see analysis of claim 1);  	determine a region of a road (Kim: ¶0019; ¶0346-347), in which the vehicle is to be positioned when the vehicle reaches a forward deceleration event point from the image of the forward view of the vehicle (Kim: ¶0019; ¶0346-347), based on the determined position of the forward deceleration event (Kim2: Figs. 8-10); and  	display the determined region of the road of the vehicle on the information display screen through the projector (Kim: ¶0404-450; Fig. 14).

 	7) Regarding claim 8, Kim, Lee and Kim2 teach wherein the display controller is configured to:  	display a warning on the information display screen through the projector when the expected speed of the vehicle at the deceleration event point is compared with the speed limit of the deceleration event information and speed of the vehicle at the deceleration event point is predicted (Kim: ¶0449-450Fig. 14B: operation indicator 12). 	8) Regarding claim 9, Kim, Lee and Kim2 teach wherein the deceleration event point is a section of a road where a speed limit camera is installed or a speed limit is set (see analysis of the rejection of claim 1). 	9) Regarding claim 10, with consideration of the motivation to combine the teachings by Lee and Kim2 with Kim, in the rejection of claim 1, Kim, Lee and Kim2 teach a method of indicating an expected speed of a vehicle (see analysis of claim 1) comprising: 	receiving, by a controller (see analysis of claim 1), vehicle driving information and deceleration event information required to determine the expected speed of the vehicle at a deceleration event point while the vehicle travels (see analysis of claim 1), from an information provider (see analysis of claim 1); 	detecting, by the controller, a deceleration event on a travel path based on the vehicle driving information and the deceleration event information provided by the information provider (see analysis of claim 1); 	determining the expected speed of the vehicle at the detected deceleration event point (see analysis of claim 1); 	receiving, by a display unit, a signal indicating the expected speed of the vehicle at the deceleration event point and the deceleration event information from the controller (see analysis of claim 1); and 	displaying the received expected speed of the vehicle in a predetermined form of an augmented reality (AR) image and a position of the deceleration event on an information display screen (see analysis of claim 1). 	10) Regarding claim 11, see analysis of the rejection of claim 2. 	11) Regarding claim 12, see analysis of the rejection of claim 3. 	12) Regarding claim 13, see analysis of the rejection of claim 4. 	13) Regarding claim 16, Kim, Lee and Kim2 teach further comprising: checking, by the controller, whether a navigation-based smart cruise control (NSCC) function is operated after detecting the deceleration event; and determining that a control speed value during smart cruise control is the expected speed of the vehicle at the deceleration event point when the NSCC function is operated. 	Kim2 discloses, in ¶0271-279 with reference to Figs. 7A-B the concept of detecting a speed limit condition (step 413 of Fig. 7A), determining driving speed of a cruise mode setting (step 414 of Fig. 7) and subsequently determining output to be provided if a vehicle is in cruise control mode speed setting based on the relative location of a vehicle to a speed limit.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of detecting a speed limit condition, determining driving speed of a cruise mode setting and subsequently determining output to be provided if a vehicle is in cruise control mode speed setting based on the relative location of a vehicle to a speed limit as taught by Kim2, with the motivation to enhance the speed violation monitoring features of the system. 	14) Regarding claim 17, see analysis of the rejection of claim 6. 	15) Regarding claim 18, see analysis of the rejection of claim 7. 	16) Regarding claim 19, see analysis of the rejection of claim 8. 	17) Regarding claim 20, Kim, Lee and Kim2 teach wherein the deceleration event is a speed limit camera or a speed limit section with a prescribed speed limit (Kim: ¶0446-450).
Claim(s) 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Kim2, and in further view of Hanai et al. (“Hanai”, JP 2006199264 A). 	1) Regarding claim 5, as per the limitation wherein the controller is configured to: calculate the expected speed of the vehicle at the deceleration event point based on the vehicle speed ‘v’, vehicle acceleration and deceleration ‘a’, and the remaining distance ‘s’ using Equation E1 below: E1:                                 
                                    v
                                    *
                                     
                                     
                                    =
                                     
                                     
                                    √
                                    
                                        
                                            (
                                            v
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    2
                                    a
                                    s
                                    )
                                
                            . 	Hanai discloses, on annotated page 7: ¶0008-10, the concept of estimating arrival speed by using an equation: Vp = (v^2 + 2*an (corresponding to acceleration which is equivalent to a, see applicant’s specification ¶0052-53)*La (corresponding to distance which equivalent to s, see applicant’s specification ¶0052-53). 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of estimating arrival speed by using an equation as taught by  Hanai, into the system as taught by Kim, Lee and Kim2, with the motivation to enhance the predicted speed features of the system. 	2) Regarding claim 15, with consideration of the motivation to combine the teachings by Hirose with Kim, Lee and Kim2, in the rejection of claim 5, see analysis of the rejection of claim 5.
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee and Kim2, and in further view of Irzyk (US 2019/0244553 A1) and Hanai. 	1) Regarding claims 14,  as per the limitation further comprising: 	updating, by the controller, the remaining distance using a vehicle speed at a time of receiving the remaining distance information from the navigation device and a vehicle moving distance calculated by integrating the vehicle speed. 	Kim discloses, in ¶0237, the concept of obtaining navigation information via the use of a navigation system. 	Kim2 discloses, in ¶0225-227, the concept of tracking a vehicle’s current distance from a speed monitoring system and using the vehicle speed to determine distance information (corresponding to a moving distance). 	While does not specifically disclose that the navigation information is remaining distance information. 	Irzyk discloses, in ¶0062-68, the concept of obtaining remaining distance with respect to arrival to a particular point via an navigation and geolocation system. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of obtaining remaining distance with respect to arrival to a particular point via an navigation and geolocation system as taught by Irzyk, into the system as taught by Kim, Lee and Kim2, with the motivation to enhance the remaining distance to arrival features of the system. 	 	As per the limitation using the updated remaining distance information to determine the expected speed of the vehicle at the deceleration event point. 	With consideration with the motivation to combine the teachings by Hanai with Kim, Lee and Kim2, in the rejection of claim 5, Hirose discloses, on page: ¶¶0008-10, using current navigation supplied information to determine a arrival distance that used to a estimate speed equation. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of estimating arrival speed by using an equation as taught by  Hanai, into the system as taught by Kim, Lee, Kim2 and Irzyk, with the motivation to enhance the predicted speed features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 20090319095 A1; US 20170269363 A1; US 20180239971 A1; US 20170010117 A1; US 20180105040 A1; US 20160075235 A1; US 20160075234 A1; US 10272780 B2, systems providing visual indication with respect detect deceleration events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684